UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1370


ROBERT WILLIAM WAZNEY,

                    Plaintiff - Appellant,

             v.

SHARON RENEE CHABASSOLE,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Henry M. Herlong, Jr., Senior District Judge. (3:19-cv-01012-HMH)


Submitted: March 23, 2021                                         Decided: March 26, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert William Wazney, Appellant Pro Se..


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert William Wazney appeals from the district court’s orders denying his motion

for appointment of counsel and adopting the magistrate judge’s recommendation and

dismissing his appeal from the bankruptcy court’s order dismissing his complaint for

failure to comply with the court’s orders. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Wazney

v. Chabassole, No. 3:19-cv-01012-HMH, Jan. 21 & Feb. 25, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2